            Case 1:20-cr-00137-RP Document 21 Filed 02/02/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §                  NO. 1:20-cr-137-RP
                                                §
CARLOS LUPERCIO                                 §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE ROBERT PITMAN
         UNITED STATES DISTRICT JUDGE

      The undersigned submits this Report and Recommendation to the District Court, pursuant to

28 U.S.C. § 636(b), 18 U.S.C. § 3401(i), and Rule 1(d) of Appendix C of the Local Court Rules

of the United States District Court for the Western District of Texas, Local Rules for the

Assignment of Duties to United States Magistrate Judges.

                                   I. Procedural Background

      On June 12, 2013, Carlos Lupercio was sentenced to 70 months imprisonment for Distribution

of Methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, followed by a four-

year term of supervised release. Mr. Lupercio’s supervision commenced on December 23, 2019,

in the Southern District of California and was transferred to the Western District of Texas on

June 15, 2020.

      In a Petition for Warrant or Summons for Offender under Supervision (“Petition”) (Dkt. 5),

the Probation Office alleges that Mr. Lupercio tested positive for methamphetamine on

December 30, 2020, and left Lifetime Recovery inpatient treatment for narcotics abuse without




                                                1
           Case 1:20-cr-00137-RP Document 21 Filed 02/02/21 Page 2 of 4




permission on January 2, 2021. The Probation Office alleges that these actions violated the

following conditions of Mr. Lupercio’s supervised release:

       •   A Special Condition requiring the defendant to participate in an inpatient substance
           abuse treatment program and follow the rules and regulations of that program.

       •   Standard Condition No. 6: The defendant shall notify the probation officer at least ten
           days prior to any change in residence or employment.

       •   Standard Condition No. 7: The defendant shall refrain from excessive use of alcohol
           and shall not purchase, possess, use, distribute, or administer any controlled substance
           or any paraphernalia related to any controlled substance, except as described by a
           physician.

   A preliminary and final revocation hearing was set for 1 p.m. on February 3, 2021.

Mr. Lupercio then waived his right to a preliminary revocation hearing. Dkt. 16.

                                          II. Analysis

   Pursuant to Fed. R. Crim. P. 32.1(b)(2) and (c), a person may waive a revocation hearing, and

a hearing before modifying the conditions of probation or supervised release is not required if:

(A) the person waives the hearing; or (B) the relief sought is favorable to the person and does not

extend the term of supervised release; and (C) an attorney for the government has received notice

of the relief sought, has had reasonable opportunity to object, and has not done so.

   On January 28, 2021, the parties submitted an Agreed Recommended Disposition in Final

Revocation Proceeding and Waiver of Defendant’s Appearance and Waiver of Hearing (“Agreed

Recommended Disposition”). Dkt. 18. The Agreed Recommended Disposition states that

Mr. Lupercio wishes to plead true to the violations alleged in the petition. He asks the Court to

accept his plea of true and find that the proposed agreed resolution of the case would be an

appropriate disposition. Id. at 2.




                                                 2
            Case 1:20-cr-00137-RP Document 21 Filed 02/02/21 Page 3 of 4




    The parties further state in the Agreed Recommended Disposition that Mr. Lupercio’s counsel

has reviewed the Petition with Mr. Lupercio and advised him of his rights to a preliminary and

final revocation hearing, the disclosure of the evidence against him, and to make a statement and

present mitigating information. Id. at 1. The agreed filing states that, after consultation with

counsel, Mr. Lupercio wishes to waive his right to be present at his revocation hearing and also

wishes to waive the hearing. Id. at 2. The agreed filing further states that the parties have conferred

and agreed that an appropriate resolution of this matter would be to:

                 (1) accept Mr. Lupercio’s plea of true to the alleged violations;
                 (2) revoke Mr. Lupercio’s term of supervised release;
                 (3) sentence Mr. Lupercio to a period of incarceration of five (5)
                     months; and
                 (4) find that no supervised release should follow.

Id. The parties state: “This disposition is favorable to Mr. Lupercio, and the Government does not

object to it.” Id.

                                     III. Findings of the Court

    Based on the parties’ agreement and the Agreed Recommended Disposition, as well as

Mr. Lupercio’s plea of “True” to the alleged violations, the Court finds that Mr. Lupercio violated

conditions of his supervised release by using methamphetamine and leaving the Lifetime Recovery

inpatient treatment program without permission.

    The parties state in the agreed filing that: “The proposed disposition is an appropriate sentence

for Grade C violations that takes into account Mr. Lupercio’s underlying offense and the sentence

that he served for it.” Id. The Agreed Recommended Disposition does not address the Adjustment

Summary prepared by the Probation Office. Dkt. 20. According to the Adjustment Summary, the

policy statements in Chapter Seven of the Sentencing Guidelines call for a range of imprisonment


                                                   3
          Case 1:20-cr-00137-RP Document 21 Filed 02/02/21 Page 4 of 4




of seven (7) to thirteen (13) months. The kinds of sentence and the sentencing range recommended

by the United States Sentencing Guidelines, policy statements, and corresponding analysis are

among the revocation factors for courts to consider set out in 18 U.S.C. § 3583(e), which makes

reference to the factors in 18 U.S.C. §§ 3553(a)(4) and (a)(5); see also U.S. v. Mathena, 23 F.3d

87, 93 (5th Cir. 1994) (holding that Chapter Seven policy statements are advisory when sentencing

defendant on supervised release revocation).

   Having carefully considered the Petition, Adjustment Summary, and Violation Conduct

Computation prepared by the Probation Office, the Magistrate Court questions whether the agreed

disposition of five months imprisonment is too lenient in light of Mr. Lupercio’s actions while

under supervision. A sentence within the recommended range of imprisonment would appear to

be more appropriate. Nonetheless, the Magistrate Court acknowledges the agreement reached

between Mr. Lupercio and the Government, which may have greater knowledge concerning

Mr. Lupercio and the totality of the circumstances of his case.

                                    IV. Recommendations

   Based on the agreement between the Government and the Defendant (Dkt. 18), the Court

RECOMMENDS that Mr. Lupercio’s supervised release be REVOKED and that Mr. Lupercio

be sentenced to five (5) months incarceration, with no supervised release to follow.

                                         V. Objections

   Because this is an agreed disposition, there will be no objections to this Report and

Recommendation, and the matter is ripe for the District Court to act on it.

   SIGNED on February 2, 2021.

                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE


                                                 4
